MEMORANDUM **
Robert Doan appeals the bankruptcy court’s denial of his motion to remove Leslie Gladstone as Chapter Seven trustee from the bankruptcy case of debtor Log and Conventional Homes, Inc. The bankruptcy court found that Doan had not met his burden to establish “cause” under 11 U.S.C. § 324(a) to remove Gladstone as trustee. The Bankruptcy Appellate Panel (“BAP”) affirmed.
We have reviewed the record and the parties’ arguments. We agree with the BAP that the bankruptcy court did not abuse its discretion in finding that Doan had not established “cause” under § 324(a). See In re AFI Holding, Inc., 530 F.3d 832, 844 (9th Cir.2008).
We deny Gladstone’s request for judicial notice.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.